Citation Nr: 9921215	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-22 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to December 1993.  
This appeal arises from a May 1994 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a right 
knee disability.  

This claim was remanded to the RO in August 1996 for additional 
development.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's claim has been obtained by the RO.  

2.  A right knee disability preexisted military service and 
underwent no increase in severity during service.  


CONCLUSION OF LAW

A right knee disability, present at enlistment examination, was 
not aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim for service connection 
for a right knee disability is well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, he has presented a plausible 
claim.  Service medical records, a VA examination report and 
private medical records before and after service were associated 
with the claims folder and reviewed.  Pursuant to an August 1996 
Board of Veterans' Appeals (Board) remand, additional private 
treatment records were obtained.  The veteran underwent an 
additional VA examination in September 1997.  The record is 
complete; VA has fulfilled its duty to assist the veteran in the 
development of his claim as mandated by 38 U.S.C.A. § 5107(a).  

Service medical records show that clinical evaluation of the 
lower extremities was noted as normal on enlistment examination 
in February 1992.  The Report of Medical History noted that the 
veteran fractured his right knee in 1983 and was treated with a 
cast only.  Arthroscopy of the right knee was noted in 1990 with 
no sequelae.  X-ray examination was performed in February 1992 
and showed no osseous or joint abnormality.  A copy of the 
operative report from St. Francis Hospital in November 1990 was 
associated with the veteran's service medical records.  These 
records showed that the veteran underwent arthroscopy of the 
right knee with a postoperative diagnosis of chondromalacia 
medial femoral condyle and patella, right knee.  An orthopedic 
consultation was performed by a service orthopedic medical 
examiner because of the veteran's 1990 arthroscopic surgery.  It 
was noted on examination that the veteran could walk, run and 
jump without difficulty.  He related that he played basketball 
occasionally.  Physical examination revealed full range of motion 
without pain.  There was no instability or atrophy.  There was 
some mild soft tissue swelling.  Reflexes and gait were noted to 
be good.  Neurological examination was negative.  The impression 
was post-operative right knee, asymptomatic.  He was found 
qualified for service.  

The veteran enlisted in late May 1992.  In early June 1992, he 
was seen in the Branch Medical Clinic with complaints of right 
knee pain of one week duration.  He stated that his right knee 
pain snapped at times and was always constant.  He gave a past 
history of right knee surgery, one year previously.  He also 
stated that he broke his patella when he was eleven years old.  
Physical examination of the right knee revealed no deformity or 
effusion.  His knee was positive for edema, crepitus and 
tenderness upon palpation of the right knee.  There was full 
range of motion (FROM) of the knee.  The assessment was 
chondromalacia of the right knee, existed prior to service.  He 
was provided Motrin for pain and told to return to the clinic as 
needed.  

Two days later, the veteran returned to the clinic still 
complaining of right knee pain.  Physical examination revealed 
normal gait with old scars noted.  There was edema, crepitus, 
patella apprehension and mild tenderness over the medial patella 
noted.  X-rays were noted to be within normal limits.  The 
assessment was patellar femoral syndrome.  He was continued on 
Motrin.  

One week later, the veteran was seen for follow-up on the right 
knee.  He noted that the treatment with Motrin was not helpful.  
Physical examination revealed slight edema over the medial 
patella.  There was FROM with slight difficulty and crepitus of 
the patella noted.  There was positive patella apprehension and 
moderate tenderness medial to the patella.  The assessment was 
patellar femoral syndrome.  He was prescribed Anaprox and 
instructed to return to the clinic in two days if there was no 
improvement.   

In October 1992, the veteran was seen complaining of pain in the 
right knee of three days duration.  He stated that he fell on 
flexed right knee and had pain on weight-bearing with minimal 
discomfort off weight-bearing.  There were no other injuries or 
complaints.  It was noted that he had been seen in military sick 
call on several occasions since July 1992 for right knee pain, 
diagnosed as patellar femoral syndrome and was treated with non-
steroidal anti-inflammatory drugs (NSAIDs) without much relief.  
His past medical history of right knee injury prior to service 
was also related and it was noted that he was cleared for 
enlistment in February 1992 by orthopedics.  Physical examination 
revealed the veteran was ambulatory with a limp gait.  The right 
knee had mild effusion and was positive over the medial aspect 
for tenderness over both the femoral and tibial condyles.  There 
was no crepitus.  There was FROM with mild pain on flexion.  
There was no instability noted.  It was noted that x-ray 
examination showed apparent medial tibial plateau fracture with 
narrowing of the joint space, medially.  The veteran was 
scheduled for the orthopedic clinic and prescribed Motrin.  

Later that month, the veteran was seen in the orthopedic clinic.  
The right knee was positive for effusion and medial joint line 
tenderness.  The examiner noted that earlier x-rays showed 
nondisplaced medial tibial condyle fracture.  On the day of the 
examination, the examiner was unable to see the fracture line.  
The examiner stated that the veteran was doing well, he was given 
a range of motion brace for four weeks, placed on touch down 
weight-bearing crutches, placed on light duty and told to return 
to the clinic in four weeks with new x-rays.  

The veteran was seen for follow-up of right medial condyle tibia 
fracture.  It was noted that he had been treated with a ROM brace 
for four weeks.  There were no complaints.  Range of motion was 
accomplished from 0 to 130 degrees.  X-rays showed fracture 
healed.  The assessment was that the veteran's right knee was 
doing well.  He was to stay on light duty for four weeks and 
should walk, bike and swim.  He was scheduled to return to the 
clinic in four weeks.  

The veteran was seen in January 1993 with complaints of numbness 
over the lateral aspect of the right knee.  There was no 
intercurrent trauma or other complaints.  It was noted that he 
was to be seen in December 1992, but failed to keep his 
orthopedic appointment.  Physical examination of the right knee 
revealed no gross deformities, atrophy, edema or effusion.  There 
was FROM and 5/5 strength on flexion.  There was decreased 
pinprick sensation over the lateral aspect of the knee and over 
the ankle.  The assessment was normal knee examination with 
subjective cutaneous numbness over the superficial peroneal nerve 
area.  The examiner stated that he doubted that there was any 
relationship to the veteran's previous knee injury.  He was 
instructed to return to full duty.  A new orthopedic consultation 
was provided.  

In March 1993, the veteran complained of pain and swelling to the 
right knee with numbness of four days duration.  He complained 
that right knee pain occurred with prolonged standing and 
running.  Both knees were noted to be of normal shape and size.  
There was no effusion, discoloration or laxity.  There was joint 
line pain and crepitus with moderate pain on the right knee.  The 
assessment was patellar femoral syndrome.  He was prescribed 
Motrin and told to return to clinic as needed.  He was seen again 
in two weeks complaining of increased swelling and pain to the 
right knee.  He complained that the symptoms appeared to worsen.  
Physical examination revealed mild effusion and inflammation with 
tenderness to palpation over the fracture site at the medial 
tibial condyle.  There was also pain with range of motion.  There 
was patellar grind and pain with varus pressure.  The assessment 
was status post tibia condyle fracture, nondisplaced, with 
aggravating physical exercise injury.  He was prescribed Naprosyn 
and discontinued Darvocet.  He was told to return to the clinic 
in one week.  He returned the next week with the same complaints.  
The examiner noted that the veteran would follow-up at the 
orthopedic clinic since he missed his appointment and that new x-
ray films would be scheduled to reassess the fracture.  A bone 
scan was also considered.  The veteran was counseled that a full 
recovery was possible.  A limited duty report was issued which 
prohibited him from physical fitness training, drilling, 
squatting, guard duty, formations, prolonged standing, driving, 
kneeling, crawling, jumping or weight lifting.   It was noted 
that the veteran was a cook and could not be usefully employed by 
his command considering his medical restriction of activity.  A 
line of duty determination was not made.  It was also noted that 
he was nondeployable for six months.  

In May 1993, it was noted that the veteran had missed his follow-
up appointment for his right knee.  He had difficulty with 
physical training and complained of diffuse right knee pain.  
Physical examination revealed ROM of 0 to 130 degrees.  No 
fracture was seen on x-rays.  The assessment was chondromalacia 
of the patella, medial femoral condyle.  He was placed on 
physical therapy, with no running.  The examiner stated that he 
should bike, swim and walk.  He was to return to the clinic in 
six to eight weeks.  

In June 1993, it was noted that the veteran had shown no 
improvement in the right knee with physical therapy.  He was 
still unable to run.  The examiner indicated that the fracture 
was healed but there was no significant improvement.  A physical 
evaluation board (PEB) was dictated.  The examiner indicated that 
conservative treatment should be provided but surgery was not 
suggested.  

In July 1993, the veteran continued to complain of right knee 
pain.  He indicated that the pain was localized to the joint with 
a grating feeling.  The pain was constant and was aggravated by 
prolonged standing.  At the time of the examination, he was on a 
medical board with a diagnosis of a right tibial condyle 
fracture.  The assessment was patellar femoral syndrome of the 
right knee.  He was prescribed Indocin and started on non-
weighted exercises.  

In September 1993, a PEB determined that the veteran was unfit 
for duty.  The determination was made based on diagnoses of 
unfitting conditions of chondromalacia of the patella and 
chondromalacia of the medial femoral condyle, which were found to 
have existed prior to service.  Healed medial femoral condyle 
fracture was found to be a condition that contributed to the 
unfitting conditions.  He was separated from active duty in 
December 1993, due to physical disability.  

After service, the veteran underwent VA examination in 
March 1994.  He gave a history of slipping on a waxed floor in 
service in 1992 and injuring his right knee.  He was issued a 
knee brace and given Motrin.  He also gave a history of 
arthroscopic surgery on two occasions.  At the time of the 
examination, he complained of pain and swelling of the right 
knee, aggravated by standing or walking.  Stair climbing, 
crouching down and weather changes also were noted to hurt his 
knee.  Physical examination revealed right knee range of motion 
of 0 degrees extension and 105 degrees of flexion.  X-ray 
examination revealed no fracture, effusion or bone destruction.  
There was no osteophytic change.  The right knee joint spaces 
were well maintained.  The impression was a normal right knee.  
The diagnoses were history of right knee pain and status post 
right knee arthroscopic procedure, times 2, prior to service.  

Private treatment records from Stuart A. Gardner, MD, and of St. 
Francis Hospital  were obtained and associated with the claims 
folder in March 1994.  These records showed a history that the 
veteran injured his right knee in 1983.  In October 1990, a MRI 
showed a torn medial meniscus.  At that time, he underwent 
arthroscopy of the right knee which showed Grade II 
chondromalacia of the patella and evidence of chondromalacia of 
the medial femoral condyle, which was progressively debrided.  
There was no tear in the meniscus.  In November 1991, he was 
still complaining of pain in the right knee.  X-rays showed an 
essentially normal right knee.  He underwent another arthroscopy 
that month with a lateral release of the right knee.  Dr. 
Gardner's office records revealed treatment for his right knee 
disability from 1988 to 1993.  In October 1988, he was seen for a 
second opinion in regard to right knee problems which he had been 
having since 1983 when he was injured in football.  He was on a 
team at that time.  He complained mainly of ongoing swelling and 
pain primarily of the anterior medial aspect of the joint.  He 
stated that it locked on him once.  His mother indicated that he 
cracked his knee cap with the 1983 football injury.  It was 
thought that there was probably a medial meniscus tear.  He was 
seen again in September 1990 for right knee pain and it was 
indicated that he had arthroscopic surgery to the right knee 
approximately two years previously and did pretty well after that 
surgery.  He noted occasional pain in the knee but indicated 
swelling and discomfort more on the inner aspect of the knee.  X-
rays of the knee were normal.  The impression was possible new 
meniscal tear versus possible chondromalacia of the medial joint 
related to the previous surgery.  He was instructed to work on 
quad strengthening exercises and to use moist heat.  Dr. Gardner 
indicated that there would be follow-up in four weeks and that 
surgery may be considered at that time.  

In October 1990, the veteran had continuing pain in the right 
knee with some mild swelling.  There was tenderness over the 
medial joint line.  He was to have a MRI of the right knee, with 
follow-up in three weeks when arthroscopy would be considered.  
One week later, he was seen continuing with problems of the right 
knee.  The MRI demonstrated posterior horn tear of the medial 
meniscus.  He was scheduled for arthroscopy.  In November 1990, 
it was noted that he was doing fairly well post arthroscopy with 
chondroplasty medial femoral condyle of the patella.  In 
December 1990, he was doing well with his right knee, he had no 
discomfort, there was mild swelling, but no tenderness.  Dr. 
Gardner discussed with the veteran the significance of protecting 
his knee, avoiding further injury and keeping his knee as strong 
as possible with knee exercises.  In August 1991, he was seen 
again with right knee pain after someone fell on his knee while 
playing flag football.  X-rays of the knee were normal.  The 
impression was probable patellar subluxation.  Quad strengthening 
exercises and moist heat were recommended.  There was to be 
follow-up in three weeks if the knee was not better at that time.  
In September 1991, he continued to have problems with his knee, 
which he claimed had worsened.  He had tenderness of the 
retropatellar region, more than the joint line.  The impression 
was chondromalacia of the patella and medial femoral condyle.  As 
noted with the previous arthroscopy, he did have changes of the 
medial femoral condyle.  Dr. Gardner discussed consideration of 
another arthroscopy, however the veteran was told that there was 
no telling how much or how long arthroscopy was going to benefit 
him.  He was to return in six weeks to consider arthroscopy if he 
was not making any progress.  In October 1991, he was still 
having problems with his right knee.  Treatment options were 
discussed and he wanted to proceed with arthroscopy.  The risks 
were discussed at length and he decided to proceed.  The 
discussion surrounded proceeding with a lateral retinacular 
release at the time of the arthroscopy.  In November 1991, he was 
seen postoperative arthroscopy with patellar chondroplasty and 
lateral release.  In December 1991, he continued to have some 
problems with his right knee.  He saw another doctor who 
recommended draining the knee.  He refused.  At the time of the 
examination, he stated that he had no pain in his knee.  Two 
weeks later, it was noted that he was getting along well with his 
knee.  In May 1993, he was seen again in regard to right knee 
pain.  He had an injury apparently at boot camp.  There was 
tenderness of the medial joint line.  He had full mobility, no 
instability and no effusion.  He was to get follow-up with the 
military.  In December 1993, he was seen in regard to right knee 
pain.  He had been doing well until one week prior to the 
examination.  At that time, he slipped going down a muddy 
embankment and twisted his knee.  The impression was history of 
chondromalacia of the femoral condyle, aggravated with new 
injury.  There was to be follow-up in two weeks, however he did 
not show for his appointment.  

Pursuant to a Board remand of August 1996, the veteran underwent 
VA examination in September 1997.  The claims folder was reviewed 
by the examiner prior to the examination.  The veteran asserted 
he hurt his right knee in service while on physical training.  He 
stepped with his right leg into a hole and twisted.  He was seen 
in the infirmary and treated.  He stated he had some pain, 
locking up and giving way of his knee after leaving the military.  
He had two arthroscopic surgeries on his right knee prior to 
service.  He stated that with both of these operations, he had 
cleaning out procedures of the knee.  Physical examination 
revealed the veteran walked with a normal heel toe gait.  He had 
normal alignment of his lower extremities, although he did have 
bilateral flat feet.  On examination of the right knee, he had 
some crepitus noted during the patella glide test.  He had normal 
tracking of the patella.  He had good range of motion from 0 to 
120 degrees of the right knee, as well as negative Lochmann's and 
anterior drawer tests, both with good end points.  There was no 
varus or valgus instability at 0 or 30 degrees.  He had negative 
McMurray's test, bilaterally.  There was no evidence of locking.  
X-rays showed no abnormalities of the right knee.  The diagnosis 
was that the veteran had a history of right knee pain prior to 
being in the military.  He stated that since coming out of the 
military, he had periodic knee pain, locking and giving way of 
the right knee.  He had no evidence of anterior cruciate ligament 
insufficiency or any other ligamentous derangement which would 
correlate with the knee giving way.  He had negative McMurray's 
test and no joint line tenderness which did not correlate with 
his knee locking or meniscal tear.  The right knee was non 
descriptive and was most probably not due to any injuries 
sustained in the military since he had two prior knee surgeries 
prior to service and he had no ligamentous insufficiency.  

In October 1997, medical records from St. Francis Hospital were 
obtained and associated with the claims folder.  These records 
were mostly duplicates of treatment for the right knee that the 
veteran received prior to service in 1991.  Additionally, medical 
records of June 1995, showed treatment of the veteran's right 
knee after he fell off a bicycle.  There was mild swelling and 
mild tenderness of the right knee, but the knee was noted to be 
stable.  The diagnosis was acute sprain of the right knee.  

Under applicable criteria, service connection will be granted for 
disability resulting from personal injuries suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131.  

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.304 (b) (1998).  

The veteran underwent an examination prior to enlistment in 
May 1992.  X-rays in connection with this examination were within 
normal limits.  The examination revealed full range of motion 
without pain, good reflexes, good gait and mixed soft tissue 
swelling.  The impression was postoperative right knee-
asymptomatic.  He was found qualified for service and was 
enlisted.  The evidence shows that he had a right knee 
disability, albeit asymptomatic, on entrance.  

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an increase 
in severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306.

The medical evidence of  record shows that the veteran's right 
knee was symptomatic throughout service.  However, the veteran's 
knee was also symptomatic prior to service.  In fact, he 
underwent two arthroscopic surgeries prior to service, and 
complaints of pain and mild to moderate tenderness were noted.  
Just five months prior to his entrance onto active duty, he was 
seen for problems with the knee.  Although he had no pain at that 
time, he had mild to moderate effusion, and later that month, 
mild swelling was noted.  In service, his complaints were 
similar.  X-rays were within normal limits.  Tenderness, swelling 
and pain were always noted, similar to complaints prior to 
service.  X-rays continued to show a normal knee, and even after 
service, his complaints and findings appeared to be virtually the 
same.  On his most recent VA examination of September 1997, the 
examiner indicated, in pertinent part, that the veteran's right 
knee was non-descriptive and most probably not due to any 
injuries sustained in the military since he had two knee 
surgeries of the right knee prior to service and he had no 
ligamentous insufficiency.  In short, the medical evidence is not 
indicative of an increase in disability in service beyond the 
natural progression of the disease.  The medical evidence of 
record more likely shows that the veteran's complaints and the 
findings related to his right knee have been similar in nature 
before, during and after service.  Therefore, service connection 
for a right knee disability based on aggravation is not 
warranted.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not for application.


ORDER

Service connection for a right knee disability is denied.  



		
	BARBARA B. COPELAND 
	Member, Board of Veterans' Appeals



 

